                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

VALERIE STRODE,

       Plaintiff,

v.                                                  Case No. 2:19-cv-669-FtM-60NPM

WAL-MART STORES, INC. n/k/a
WALMART, INC. and
WAL-MART STORES EAST, LP

       Defendant.
                                            /

                    ORDER DENYING “PLAINTIFF VALERIE STRODE’S
                      MOTION TO REMAND WITH MEMORANDUM”

       This matter is before the Court on “Plaintiff Valerie Strode’s Motion to Remand with

Memorandum,” filed by counsel on September 17, 2019. (Doc. # 6). Defendant Wal-Mart Stores

Inc. n/k/a Walmart, Inc. and Wal-Mart Stores East, LP (“Walmart”) filed a response in opposition

on October 1, 2019. (Doc. # 15). Strode filed a reply on October 9, 2019. (Doc. # 18). The Court

held a hearing on this matter on November 18, 2019. After reviewing the motion, response,

reply, legal arguments, court file, and record, the Court finds as follows:

       In her motion to remand, Strode argues that the notice of removal is untimely because

Walmart should have ascertained that the case was removable either prior to or at the time that

her lawsuit was filed in state court. Walmart contends, however, that it did not have sufficient

knowledge as to the existence of diversity jurisdiction until it received Strode’s answers to

interrogatories where she stated that she is a Florida resident with alleged medical bills in excess

of $242,929.44.

       When a civil action is originally brought in state court, a defendant may remove such

action when the federal court has original jurisdiction. 28 U.S.C. § 1441(a). Federal courts

maintain original jurisdiction over civil actions where there is complete diversity of citizenship

between the parties and the amount in controversy exceeds $75,000.00, exclusive of interest and
costs. 28 U.S.C. § 1332(a). The removing defendant bears the burden of establishing federal

jurisdiction. Adventure Outdoors, Inc. v. Bloomberg, 552 F.3d 1290, 1294 (11th Cir. 2008). Any

doubt as to propriety of removal should be resolved in favor of remand to state court. Butler v.

Polk, 592 F.2d 1293, 1296 (5th Cir. 1979).

        Upon review, the Court finds that Walmart has established that removal is proper based

on the applicable removal statute and recent case law from the Ft. Myers Division of the Middle

District of Florida. Under the facts presented here, removal was timely where the notice of

removal was filed within thirty (30) days of Walmart’s receipt of Strode’s responses to the

interrogatories. Consequently, “Plaintiff Valerie Strode’s Motion to Remand with Memorandum”

is denied.

        Accordingly, it is ORDERED, ADJUDGED, and DECREED:

        (1)   “Plaintiff Valerie Strode’s Motion to Remand with Memorandum” (Doc. # 6) is

              hereby DENIED.

        DONE and ORDERED in Chambers, in Fort Myers, Florida, this 20th day of November,

2019.




                                             Page 2 of 2
